DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on May 12, 2022 with respect to the original claims have been acknowledged but not found persuasive.  Currently claims 1-10 remain rejected.
	With respect to the original claims, Applicant argues that “whereas the method according to claim 1 of the instant application uses existing print shops and their installed machinery, the method of Dittmar uses existing jobs and introduces new machinery to process those existing print jobs.”  Examiner respectfully disagrees.  Ditmar, as prescribed in p0009, selects a predetermined printer using processing progress data set stored on a printer.  As a part of benefit, the process progress data set can also be used to construct a new device, which by no means excludes existing machinery.
	Applicant further argues that Dittmar sorts out the machine types that are not suitable for the given job, which is opposite of sorting out print jobs as recited in claim 1.  Examiner admits that Dittmar filters out device types that are not suitable for a given job depending on characteristics of printing business data set and processing progress data set stored on each device [p0012].  
	Examiner further introduces Cain for grouping jobs by filtering non-matching ones for a print device [p0013, p0016]: filtering print jobs in print job database to identify all print jobs satisfying the criteria of each job group.  Clearly jobs that do not satisfy any of the criteria of any job group are excluded jobs and jobs are grouped based on non-excluded jobs.  Therefore, Cain does sort out print jobs.
	Given the fact that Dittmar sorts out a printer for each job and Cain groups jobs for a printer, it would not have been difficult for an ordinary skilled in the art to group jobs of same characteristic from the non-excluded jobs for fitting a specific printer for improving process efficiency.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al (JP Pub: 2004133898A) and in further view of Cain (US Pub: 20110235093).	
Regarding claim 1, Dittmar et al teaches: A method of manufacturing printed products from print job requests by using at least one computer and at least one production machine [p0009], the method comprising: supplying the computer with job forecasts of print jobs through at least one interface and supplying the computer with preferences of a print shop through the at least one interface or through a further interface [p0006, p0018]; using the computer to utilize an exclusion filter to filter out non-matching print jobs by comparing the preferences of the print shop to the job forecasts and to create preference classes for print jobs based on non-excluded print jobs [p0009, p0011, p0012]; supplying the computer with data of print job requests through the at least one interface [p0014, p0018]; using the computer to compare the data of the print job requests to the calculated preference classes of the print jobs to filter out non-matching print job requests [p0012, p0013]; using the computer to forward only remaining, matching print job requests to the at least one production machine of the print shop; and using the at least one production machine of the print shop to accept the print job requests as print jobs and process the print jobs on the production machine to manufacture the printed products [p0011, p0026, claim 1].  
Dittmar filters out device types that are not suitable for a given job depending on characteristics of printing business data set and processing progress data set stored on each device [p0012].  In the same field of endeavor, Cain groups jobs by filtering non-matching ones for a print device in [p0013, p0016]: filtering print jobs in print job database to identify all print jobs satisfying the criteria of each job group.  Jobs that do not satisfy any of the criteria of any job group are excluded jobs and jobs are grouped based on non-excluded jobs.  Clearly Cain does sort out print jobs.
Therefore, given Dittmar et al’s prescription on filtering out non-matching print devices in order to process a print job with a suitable device and Cain’s disclosure on grouping jobs by a set of criteria for processing on a particular device(s), it would not have been difficult for an ordinary skilled in the art to combine the teaching of the two to group jobs of same characteristic from the non-excluded jobs for fitting a specific printer for improving process efficiency.
 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Dittmar et al further teaches: The method according to claim 1, which further comprises using an offer optimizer of the computer to assess preference classes having been assessed to be a match in terms of an incidence of offered print jobs, and filtering out preference classes of a low incidence [p0011, p0012]. 	Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Dittmar et al further teaches: The method according to claim 2, which further comprises using a job optimizer of the computer to compare the preference classes having been assessed to be a match to print jobs pending for processing in the print shop and calculating revised preference classes as a function of a comparison result [p0028, p0029 (Revised preference class can be determined by adding additional assessments.)]
	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Although Dittmar does not specify computer network it would have been an obvious structure in Dittmar’s disclosure for selecting different devices for a print job or transmitting the job to a suitable device at the print shop.  
Cain further teaches: The method according to claim 1, which further comprises providing the at least one interface of the computer as network connections to the Internet or intranet [p0026].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to provide interface as network connection for communicating with other devices/shops for producing an optimal result for a print job. 	Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Dittmar et al further teaches: The method according to claim 1, which further comprises including at least one of capacity, available machinery, cost structure of the print shop and current supply of consumables in the preferences of the print shop [p0027, p0029]. 	Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Dittmar et al further teaches: The method according to claim 1, which further comprises including at least one parameter selected from format, colors, post-press processing, properties of a printing substrate, printing process, number of prints or product class in the preference classes for print jobs [p0011, p0013, p0026].
Regarding claim 8, the rationale applied to the rejection of claim 7 has been incorporated herein.  Dittmar et al further teaches: The method according to claim 7, which further comprises describing a printed product by at least one parameter selected from printing substrate, multicolor or black and white or post-press processing [p0026]. 	Regarding claim 9, the rationale applied to the rejection of claim 1 has been incorporated herein.  Dittmar et al in view of Cain further teaches: The method according to claim 1, which further comprises carrying out the filtering step with the exclusion filter to filter out non-matching print jobs by using the computer to compare an incidence of color sets to the preferences of the print shop in a first step and to compare an incidence of utilized printing substrates to the preferences of the print shop in a second step [Dittmar: p0028, p0029; Cain: p0006].  Dittmar et al in view of Cain specifies different criteria for setting a suitable device for a job or grouping jobs for a device.  Therefore, given Dittmar et al’s prescription on performing comparison between job attributes and device preferences in multiple steps and Cain’s disclosure on applying color and printing substrates as criteria for comparison, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to compare color and printing substrates of a job to a device preference for suitability determination per design preference. 	Regarding claim 10, the rationale applied to the rejection of claim 9 has been incorporated herein.  Cain further teaches: The method according to claim 9, which further comprises using the computer to compare an incidence of numbers of prints to the preferences of the print shop in a third step [p0007].

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dittmar et al (JP Pub: 2004133898A) and Cain (US Pub: 20110235093); and in further view of Soriano et al (US Pub: 20170208217).	 	Regarding claim 7, the rationale applied to the rejection of claim 6 has been incorporated herein.  Dittmar et al in view of Cain does to explicitly state type of printed products although it would have been obvious to a skilled in the art that the claimed products are within the scope of Dittmar et al in view of Cain’s teaching.  In the same field of endeavor, Soriano et al teaches: The method according to claim 6, which further comprises selecting at least one printed product including a business card, a flyer, a poster, or a pharmaceutical packaging to be in the product class [p0078].  Soriano et al also discloses filtering devices for a print job based on color criterion in [p0010].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to select any printing products such as business card, flyer, poster, and etc for optimized printing process on various business services.

Conclusion
6.	There is no new ground of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674